Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Non-Final Office Action of 22-September-2021, Applicant has filed an amendment with remarks dated 06-December-2021 [“herein Amendment”]. In this Amendment, applicant has amended independent claims 1 and 10, and canceled dependent claim 2 (which has been moved into claim 1). A summary of the changes follows.
Claim 1 has been modified to add the following limitation after “wherein the writing data is set and processed by performing a write operation”: “and the memory control circuit verifies the data stored in the first type physical cell is same as the writing data or not by verifying a cell current sum of the first type physical cell and the second type physical cell”.
Claim 10 has been amended to change “(a) method for multiple physical cells error correction in a memory cell, comprising:” to now read as “(a) method for multiple physical cells error correction in a memory array including a plurality of memory cells the method comprising:”. The phrase “a first type physical cell that is located in the memory cells” has been modified to now read as “a first type physical cell that is located in one of the memory cells”. The following limitation has been added at the end of the claim: “wherein the plurality of memory cells include at least one message bit cell 3Customer No.: 31561and at least one parity bit cell, and the at ]east one parity bit cell use more number of physical cells than that of the at least one message bit cell”.

Response to Arguments
In response to the Non-Final Office Action of 22-September-2021, Applicant has filed an amendment with remarks dated 06-December-2021 [“herein Remarks”]. In these Remarks, Applicant draws their initial arguments to independent claim 1, arguing that the prior art of record cited in the Non-Final Office Action (U.S. Patent 10108509 (Qidwai et al.) [herein “Qidwai”], in view of U.S. Patent Publication 20080229161-(Lee et al) [herein “Lee”], and further in view of U.S. Patent Publication 20170025184 (Park)) do not teach the newly amended version of the claim, in particular the added limitation which was formerly dependent claim 2 “the memory control circuit verifies the data stored in the first type physical cell is same as the writing data or not by verifying a cell current sum of the first type physical cell and the second type physical cell”. Applicant notes that, in the cited art, Park essentially fails to teach the verification of a current sum across two different types of physical cells; instead teaching summation across a set of cells of the same type. After further consideration and search, Examiner agrees with this conclusion and, as a result, agrees that claim 1 is allowable.
Regarding independent claim 10, Applicant argues that art cited in the Non-Final Office Action (U.S. Patent 10108509 (Qidwai et al.) [herein “Qidwai”], in view of U.S. Patent Publication 20080229161-(Lee et al) [herein “Lee”]) does not teach the newly amended version of the claim. Examiner notes, however that independent claim 10 was followed by dependent claim 11 which contains essentially the same limitation that was moved from the canceled claim 2 into claim 1 to make claim 1 allowable, and that moving the limitations from claim 11 into claim 10 would also make claim 10 allowable.

Finally, Applicant argues that the remaining dependent claims should be allowed, as a result of their base claims being allowable.
During an Examiner Initiated Interview on 09-February-2022, Examiner and Applicant’s Representative discussed moving the limitations contained in dependent claim 11 into independent claim 10, to bring the application into condition for allowance.

EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Applicant’s Representative Chien-hung Yu (Reg. No. 74,923) on 09-February-2022. The application has been amended as follows:

10. (Currently amended) A method for multiple physical cells error correction in a memory array including a plurality of memory cells, the method comprising:
performing a write operation by writing a writing data into a first type physical cell that is located in one of the memory cells;
 by performing a current sum verification on the first type physical cell and the second type physical cell; and
re-performing the write operation by writing the writing data into a second type physical cell that is located in the one of the memory cells when the data stored in the first type physical cell is not same as the writing data,
wherein the plurality of memory cells include at least one message bit cell and at least one parity bit cell, and the at least one parity bit cell use more number of physical cells than that of the at least one message bit cell.

11. (cancelled) 


REASONS FOR ALLOWANCE
 The following is an examiner’s statement of reasons for allowance:
The present invention pertains to a memory device and method of operation for the device, where each of the cells of the memory device is composed of two cells of different physical types, and where the operation method includes an error correction mechanism for the device.
The following limitations (as exemplified by claim 1) are taught by the art cited in the Non-Final Office Action of 22-September-2021 (U.S. Patent 10108509 (Qidwai et al.) [herein “Qidwai”], in view of U.S. Patent Publication 20080229161-(Lee et al) [herein “Lee”]): (a) memory device, comprising: a memory array, comprising a plurality of memory cells, wherein each of the memory cells comprises a first type physical cell and a second type physical cell that are located in each of the memory cells, wherein a type of the first type physical cell is different from a type of the second type physical cell; and a memory control circuit, coupled to each of the memory cells, wherein the memory control circuit writes a writing data into the first type physical cell of one of the plurality of memory cells, and verifies data stored in the first type physical cell of the one of the plurality of memory cells is same as the writing data or not, wherein the writing data is set and processed by performing a write operation and the memory control circuit writes the writing data into the second type physical cell of the one of the plurality of memory cells when the data stored in the first type physical cell of the one of the plurality of memory cells is not same as the writing data.
The prior art of record does not teach “the memory control circuit verifies the data stored in the first type physical cell is same as the writing data or not by verifying a cell current sum of the first type physical cell and the second type physical cell”.
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in this claim; hence claim 1 is allowable. As a result, the claims which depend from claim 1 (claims 3-9) are also allowable.

Therefore, claims 1, 3 – 10 and 12 – 18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/M.W.W./Examiner, Art Unit 2111   
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111